Case 3:20-cv-00899-TJC-MCR Document 15 Filed 04/16/21 Page 1 of 6 PageID 54




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


   GURPREET MICHAEL SINGH,

            Petitioner,

   v.                                           Case No. 3:20-cv-899-TJC-MCR

   MERRICK GARLAND,1
   et al.,

           Respondents.
   ________________________________


                                      ORDER
        Petitioner, Gurpreet Singh, a native and citizen of India, initiated this

   action on July 1, 2020, by filing a pro se Petition for Writ of Habeas Corpus

   under 28 U.S.C. § 2241 in the Northern District of Florida. See Doc. 1.

   Thereafter, the Honorable William Stafford, Senior United States District

   Judge, transferred the Petition to this Court. See Doc. 5. Petitioner contends

   that the United States Department of Homeland Security, Immigration and


        1  Petitioner sues William Barr in his official capacity as United States
   Attorney General and John Kelly in his official capacity as Secretary of the
   Department of Homeland Security, positions they no longer hold. Merrick
   Garland is the current United States Attorney General and Alejandro
   Mayorkas is the current Secretary of DHS. Therefore, pursuant to Rule 25(d)(1)
   of the Federal Rules of Civil Procedure, Merrick Garland and Alejandro
   Mayorkas are substituted as the proper party Respondents. The Clerk is
   directed to make the appropriate entries on the docket to reflect the
   substitutions.
Case 3:20-cv-00899-TJC-MCR Document 15 Filed 04/16/21 Page 2 of 6 PageID 55




   Customs Enforcement (ICE) has unlawfully detained him longer than the

   reasonable post-removal period. See Doc. 1 at 1-3 (citing Zadvydas v. Davis, 533

   U.S. 678 (2001)). He states ICE took him into custody on September 24, 2019,

   and an immigration judge entered an order of removal on October 2, 2019. Id.

   at 3. He further asserts that his 180-day reasonable post-removal-detention

   period ended on April 21, 2020. Id. at 6. According to Petitioner, because there

   is no significant likelihood of his deportation or removal in the foreseeable

   future, due process principles mandate that he be released under supervision.

   Id. at 4-7.

         On November 17, 2020, Respondents filed a Motion to Dismiss arguing

   that Petitioner prematurely initiated this action. Doc. 11. They do not contest

   that on September 24, 2019, ICE took custody of Petitioner, and that an

   immigration judge entered a removal order on October 2, 2019. Id. at 2.

   According to Respondents, however, Petitioner appealed the October 2, 2019,

   removal order, and on June 22, 2020, the Board of Immigration Appeals (BIA)

   “remanded the case back to the immigration judge to prepare a full decision and

   return the record back to the BIA for further review.” Id. at 2. They assert that

   the immigration judge complied with the BIA’s directive and issued a second

   removal order on July 9, 2020, which Petitioner again appealed. Id. (citing Doc.

   11-3 at 2). According to Respondents, the BIA is still reviewing the July 9, 2020,

   removal order. Doc. 11 at 2. They argue that because the removal period will

                                           2
Case 3:20-cv-00899-TJC-MCR Document 15 Filed 04/16/21 Page 3 of 6 PageID 56




   begin on the date that the BIA resolves Petitioner’s pending appeal, this action

   is premature and should be dismissed.2 Id. at 4.

         Respondents are correct that for immigration detainees who are not

   incarcerated pursuant to a criminal judgment and sentence,3 the detainee’s

   “removal period” begins on the later of either the date on which the order of

   removal becomes administratively final, or the date of the final order of a

   reviewing court. See 8 U.S.C. § 1231(a)(1)(B); see also 8 C.F.R. § 1241.1(a)-(f)

   (outlining the procedural circumstances that render a removal order final). At

   the time Petitioner initiated this action and when Respondents filed their

   Motion, the BIA had not yet issued a decision in Petitioner’s appeal of the

   immigration judge’s removal order. See Doc. 11-3 at 2. However, a review of the

   BIA’s website shows that on December 7, 2020, the BIA dismissed Petitioner’s

   appeal. See Executive Office for Immigration Review, Automated Case

   Information (available at www.justice.gov/eoir/board-of-immigration-appeals

   last visited Apr. 6, 2021). As such, Petitioner’s order of removal became final



         2Petitioner was given an opportunity to file a reply to Respondents’
   Motion, but he declined to do so.
         3 The Court notes that on September 5, 2019, a few days before ICE took
   custody of him, Petitioner was convicted of two state court crimes and sentenced
   to two probationary terms. See Doc. 11-2. Although the Attorney General
   typically may not remove an alien serving a criminal sentence of incarceration,
   a probationary sentence “is not a reason to defer removal.” See 8 U.S.C. §
   1231(a)(4)(A). Thus, the finalization of Petitioner’s removal order is likely
   unaffected by his probationary sentences.

                                          3
Case 3:20-cv-00899-TJC-MCR Document 15 Filed 04/16/21 Page 4 of 6 PageID 57




   and his “removal period” began on December 7, 2020. See 8 C.F.R. § 1241.1(a)

   (“An order of removal made by an immigration judge . . . shall become final []

   “[u]pon dismissal of an appeal by the Board of Immigration Appeals. . . .”).

         Although the finalization of Petitioner’s removal order may deem

   Respondents’ underlying argument moot, the Court finds that the Petition is

   still due to be dismissed as premature. After an order of removal is final, ICE

   is required to make every effort to remove the alien within a reasonable time.

   Zadvydas, 533 U.S. at 701. In Zadvydas, the Supreme Court concluded that six

   months is a presumptively reasonable period to detain a removable alien

   awaiting deportation. Id. As such, “[a] six-month custodial period of time

   following the order of removal must have elapsed prior to the filing of a habeas

   petition challenging confinement under Zadvydas.” Fahim v. Ashcroft, 227 F.

   Supp. 2d 1359, 1363 (N.D. Ga. 2002) (citing Akinwale v. Ashcroft, 287 F.3d

   1050, 1052 and n.3 (11th Cir. 2002)) (emphasis added). See also Aleman v. Jeff

   Sessions, No. 3:18-cv-1129-J-32JBT (M.D. Fla. Sept. 24, 2018); Metellus v.

   Holder, No. 3:11-cv-372-J-34JBT, 2011 WL 1740187, at *1 (M.D. Fla. May 5,

   2011) (recognizing Eleventh Circuit determined six-month period must have

   expired at time the petition raising Zadvydas claim is filed).

         Approximately four months have elapsed since Petitioner’s order of

   removal became final. Therefore, Petitioner’s request for relief is premature. If




                                           4
Case 3:20-cv-00899-TJC-MCR Document 15 Filed 04/16/21 Page 5 of 6 PageID 58




   Petitioner remains in ICE custody after June 7, 2021, he can file a Petition for

   Writ of Habeas Corpus at that time.

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.    The Petition (Doc. 1) is DISMISSED without prejudice as

   prematurely filed.

           2.    Respondents’ Motion to Dismiss (Doc. 11) is DENIED as moot.

           3.    The Clerk of Court shall enter judgment accordingly and close this

   case.

           3.    If Petitioner appeals the dismissal of the case, this Court denies a

   certificate of appealability.4 Because this Court has determined that a

   certificate of appealability is not warranted, the Clerk shall terminate from the

   pending motions report any motion to proceed on appeal as a pauper. Such

   termination shall serve as a denial of the motion.




           The Court should issue a certificate of appealability only if a petitioner
           4

   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
   § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
   that reasonable jurists would find the district court’s assessment of the
   constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
   (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
   presented were ‘adequate to deserve encouragement to proceed further,’”
   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
   463 U.S. 880, 893 n.4 (1983)). Upon due consideration, the Court will deny a
   certificate of appealability.

                                            5
Case 3:20-cv-00899-TJC-MCR Document 15 Filed 04/16/21 Page 6 of 6 PageID 59




           DONE AND ORDERED at Jacksonville, Florida, this 16th day of April,

   2021.




   Jax-7


   C:      Gurpreet Michael Singh, A# 065-998-045
           Counsel of record




                                         6
